Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 4/11/22 has been entered and fully considered. 
Claims 1, 3-7, 9-11, 18-21, 40 are pending, of which claims 18-21 were previously withdrawn and claim 40 is new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over FOLDENAUER (US 5035494) in view of UNGER (US 34322750) and further in view of RICHARDSON (US 2004/0091393).
With respect to claim 1, 4, 6, FOLDENAUER discloses a laboratory slide comprising a base member (slide) with top surface, bottom surface, and at least one edge; a cover member with cover slips having a top surface, a bottom surface, and wherein the cover member overlaps with at least a portion of the base (Fig 1-2, Col. 3, line 4-Col. 4, line 26) wherein both elements of the slide assembly are optically transparent (cover slip is transparent to visible light) (Col. 5, lines 63-65); in which cover and base are interconnected (cover slip in communication with at least a portion of slide)(Fig. 4) by a peg (projection) attached to an edge of one member and a hole adapted to receive the peg located on the other member (Col. 3, lines 17-25, Col 4. Lines 1-59) such that the pegs form an interference fit with the dimensions of the socket  (Col. 3, lines 40-41) and the joint between them is permanent (projection is self-locking in aperture) (Col. 4, lines 60-61) but does not explicitly disclose the peg attached to the slide and the aperture on the cover slip. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the peg (projection) on the base (slide) and the hole (aperture) on the cover slip, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. In re Japikse, 86 USPQ 70 (CCPA 1950).  Additionally UNGER discloses a slide for wet biological preparates comprising a slide with centering pins (projections) attached to the upper surface which correspond to recesses (apertures) on the under surface of another slide (cover slip) when stacking (Col. 4, lines 70-74, Fig. 12, 13). It would have been obvious to one of ordinary skill in the art to modify the device of FOLDENAUER to include the pegs being located on the bottom slide and the holes being located on the upper cover as taught by UNGER because it enables stacking in a fixed relationship (Col. 4, lines 70-74, Fig. 12, 13) and merely requires a rearrangement of the parts disclosed by FOLDENAUER in a known manner. FOLDENAUER discloses the joint between the slide and cover is permanent and the fit between them is tight and not releasable (Col. 4, lines 60-65) but does not explicitly disclose the cover slip further comprises an adhesive capable of bonding the top surface of the slide. However, RICHARDSON discloses a microscope slide system for microscopy comprising a slide base, a cover slip, and an adhesive layer on a surface of at least one of the slide base and cover slip (cover slip further comprises an adhesive applied on said bottom surface) such that when the slide cover slip and adhesive layer are engaged with the slide base (capable of bonding said top surface of the slide to the cover slip) a sealed sample area is defined (0011, 0036, 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the adhesive applied on the cover slip as taught by RICHARDSON because it seals the sample within a sample space (0065) and reduces the risk of hazardous materials escaping from the sample space and reaching the working environment (0105). 
With respect to claim 3, FOLDENAUER discloses numerals on the under-side of the base for indexing purposes and a portion of the slide might be formed of frosted plastic for application of indicia for identification purposes (labeling region) (Col. 5, 38-49, Col. 6, lines 299-34). 
With respect to claim 5, FOLDENAUER discloses the device is used in the laboratory (Col. 2, lines 19-20) but does not explicitly disclose it is sterile. However, RICHARDSON discloses a microscope slide system comprising a slide base with an affixed cover slip in which all the components are maintained in a sterile condition while handling (0003-4, 0064). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the slide being sterile as taught by RICHARDSON because it prevents contamination of the sample contained and specifically contaminating particles that can obscure critical areas of the image of the sample material or be mistaken as being an actual part of the sample material (Richardson, 0004). 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOLDENAUER (US 5035494) in view of UNGER (US 34322750) and further in view of RICHARDSON (US 2004/0091393) as applied above, and further in view of WEBBER (US 5044500). 
With respect to claim 40, FOLDENAUER does not disclose the slide has a smaller perimeter, circumference or area compared to the cover slip. However, WEBBER discloses a package for handling and transporting glass slides comprising a slide with top, bottom surfaces and an edge (Fig 1, Col. 3, lines 6-10); a cover that is transparent (cover slip) to allow viewing the slide surface (Column 4, lines 61-36) in which the slide has a smaller perimeter and area compared to the cover (Fig 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of FOLDENAUER to include the cover being larger than the perimeter and area of the slide because it allows for including a sheet with appropriate information or even a second slide underneath the cover (Col 3., lines 54-63).  

Claims 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOLDENAUER (US 5035494), and further in view of RICHARDSON (US 2004/0091393). 
With respect to claim 7, 10 FOLDENAUER discloses a base (slide) comprising a top surface, bottom surface, at least one edge and a cover member comprising a top surface, a bottom surface, and at least one edge, wherein both elements of the slide assembly are optically transparent (cover slip is transparent to visible light) and a plastic hinge between them (Fig 5-6, Col. 5, lines 63-65, Col. 6, lines 3-33). FOLDENAUER discloses the joint between the slide and cover is permanent and the fit between them is tight and not releasable (Col. 4, lines 60-65) but does not explicitly disclose the cover slip further comprises an adhesive capable of bonding the top surface of the slide. However, RICHARDSON discloses a microscope slide system for microscopy comprising a slide base, a cover slip, and an adhesive layer on a surface of at least one of the slide base and cover slip (cover slip further comprises an adhesive applied on said bottom surface) such that when the slide cover slip and adhesive layer are engaged with the slide base (capable of bonding said top surface of the slide to the cover slip) a sealed sample area is defined (0011, 0036, 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the adhesive applied on the cover slip as taught by RICHARDSON because it seals the sample within a sample space (0065) and reduces the risk of hazardous materials escaping from the sample space and reaching the working environment (0105). 
With respect to claim 9, FOLDENAUER discloses numerals on the under-side of the base for indexing purposes and a portion of the slide might be formed of frosted plastic for application of indicia for identification purposes (labeling region) (Col. 5, 38-49, Col. 6, lines 299-34). 
With respect to claim 11, FOLDENAUER discloses the device is used in the laboratory (Col. 2, lines 19-20) but does not explicitly disclose it is sterile. However, RICHARDSON discloses a microscope slide system comprising a slide base with an affixed cover slip in which all the components are maintained in a sterile condition while handling (0003-4, 0064). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the slide being sterile as taught by RICHARDSON because it prevents contamination of the sample contained and specifically contaminating particles that can obscure critical areas of the image of the sample material or be mistaken as being an actual part of the sample material (Richardson, 0004).
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.
In response to applicant’s argument, pages 5-6, that the amendment to claim 7 added elements of claim 8 including “wherein said cover slip overlaps and is in communication with at least a portion of said slide when the at least one aperture accommodates the at least one projection” and that “All of the pending claims also require ‘wherein said coverslip overlaps and is in communication with at least a portion of said slide when the at least one aperture accommodates the at least one projection’ ”, the examiner respectfully disagrees. Neither claim 7 currently or claim 8 previously, or any of the pending claims 9-11 recite any limitations regarding a cover slip being in communication with a  portion or a slide nor any limitations regarding an aperture or projection. It is further noted that due to the current amendment, claims 7, 9-11 are no longer being rejected as anticipated under 35 USC 102.
In response to applicant’s argument that FOLDENAUER does not disclose the amendment requiring “wherein said cover slip overlaps and is in communication with at least a portion of said slide when the at least one aperture accommodates the at least one projection”, the examiner respectfully disagrees. As stated in the above rejection FOLDENAUER discloses that when the peg is fit into the socket the cover slip is in communication with an upper portion of the slide as can be seen in the cross section view of Figure 4. 
In response to applicant’s argument, pages 7-8, that modifying FOLDENAUER could render the prior art unsatisfactory for its intended purpose, the examiner disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. In the instant case, modifying FOLDENAUER such that the locations of the peg and socket are reversed would not materially change the structure and therefore would not change either the “predetermined distance” between the cover slip and base nor affect the specimen chamber produced by such spacing. As stated above FOLDENAUER specifically discloses that when the peg is fit into the socket the cover slip is in communication with an upper portion of the slide as can be seen in the cross section view of Figure 4. 
In response to applicant's arguments against the references individually, specifically UNGER, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that UNGER is merely relied upon to disclose that the projection as in FOLDENHAUER could be placed on the lower slide and aperture on the upper (cover slip). 
It is noted that applicants argue the rejection of claims 2 and 8 is moot due to the cancellation of said claims. Applicant does not present any clear arguments against the reference RICHARDSON or its combination with the primary reference of FOLDENAUER as was previously presented in the rejection of claims 2 and 8, and therefore is now incorporated into the rejections of amended claims 1 and 7.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799